Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 5/31/2022.

The application has been amended as follows: 
In the Claims:
1. (Currently Amended) A bonnet hinge structure, which pivotally supports a bonnet to a vehicle body from a rear end of the bonnet, and the bonnet hinge structure comprising: 
a lower hinge member, fixed to the vehicle body; 
an upper hinge member, fixed to a bonnet fixing portion of the bonnet, and pivotally connected to the lower hinge member in a manner of being able to rotate to a first height relative to the lower hinge member in an up-down direction of the vehicle body; and 
a rotation suppressing portion, provided with a deviation restricting member, wherein when the upper hinge member is deformed in a left-right direction of the vehicle body, the deviation restricting member is in contact with the upper hinge member at a position of a second height that is lower than the first height from [[the]] a top of the upper hinge member, and prevents the upper hinge member from rotating;
wherein, the rotation suppressing portion is provided with a connecting component that crosses the upper hinge member and connects the lower hinge member and the deviation restricting member; and 
wherein, an opening portion that crosses the upper hinge member is formed on the connecting component, and an upper edge of the opening portion is formed with a constricted portion through which the opening portion is limited toward the inside.
2. (Original) The bonnet hinge structure according to claim 1, wherein, when the bonnet is in a closed state, the deviation restricting member is located at an inner side in the left-right direction or an outer side in the left-right direction of the upper hinge member.
3. (Original) The bonnet hinge structure according to claim 1, wherein, the deviation restricting member and the lower hinge member are directly connected.
Claims 4-5 (Cancelled)
6. (Original) The bonnet hinge structure according to claim 1, wherein, the deviation restricting member of the rotation suppressing portion is an integrally formed single component.
Claim 7 (Cancelled)
8. (Original) The bonnet hinge structure according to claim 1, wherein, when at least a part of a front portion of the vehicle body is subjected to an impact, which causes the bonnet to deform and move upward, as the upper hinge member moves, the bonnet fixing portion is able to move upward in the up-down direction.
9. (Original) The bonnet hinge structure according to claim 8, wherein, the upper hinge member has a bracket portion for fixing the bonnet, a pivot end for pivotally connecting with the lower hinge member, and an arm portion connected between the bracket portion and the pivot end, and the arm portion is provided with a reinforcing member.
10. (Original) The bonnet hinge structure according to claim 1, wherein, the lower hinge member has a vehicle body fixing portion for fixing to the vehicle body, a pivot portion for pivotally connecting with the upper hinge member, and a plate portion connected between the vehicle body fixing portion and the pivot portion, when the bonnet is in a closed state, a lateral wall portion of the plate portion is located at a position opposite to the deviation restricting member in the left-right direction, a rear wall portion of the plate portion extending from the lateral wall portion is located in an area overlapping the upper hinge member in a front-rear direction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US 8,863,879 is the closest prior art (Figures 21-22) and teaches a similar bonnet hinge structure that limits movement of the relative hinge parts when the upper hinge member is deformed. However, ‘879 does not teach or render obvious the limitations of claim 1 as amended. Claim 1 as amended requires wherein, the rotation suppressing portion is provided with a connecting component that crosses the upper hinge member and connects the lower hinge member and the deviation restricting member; and wherein, an opening portion that crosses the upper hinge member is formed on the connecting component, and an upper edge of the opening portion is formed with a constricted portion through which the opening portion is limited toward the inside. These limitations, in combination with all the other limitations of claim 1 as amended, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677